                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                         CIVIL NO. 1:21-CV-00106


UNITED STATES OF AMERICA,                  )
                                           )
              Plaintiff,                   )
                                           )
      vs.                                  )
                                           )
ONE SCCY INDUSTRIES CPX-1                  )
HANDGUN seized from Dekalia                )
Leigh Simpson on or about                  )
October 27, 2020, in Buncombe              )
County, North Carolina,                    )
                                           )
              Defendant.                   )

                           ORDER OF DEFAULT JUDGMENT

      THIS MATTER is before the Court on the Government’s Motion for

Default Judgment of Forfeiture.         [Doc. 7].    Pursuant to Fed. R. Civ. P.

55(b)(2), the Government requests that the Court enter a Default Judgment

of Forfeiture as to the SCCY Industries CPX-1 handgun (“the Defendant

Firearm”) identified in the Government’s Verified Complaint.

                           FACTUAL BACKGROUND

      The following is a recitation of the relevant, admitted facts.1

1  Where, as here, an entry of default occurs, the defaulted party is deemed to have
admitted all well-pleaded allegations of fact in the complaint. See Ryan v. Homecomings
Fin. Network, 253 F.3d 778, 780 (4th Cir. 2011); see also Fed. R. Civ. P. 8(b)(6) (“An
allegation—other than one relating to the amount of damages—is admitted if a responsive


      Case 1:21-cv-00106-MR-WCM Document 9 Filed 09/13/21 Page 1 of 8
      In the fall of 2020, officers with the Asheville Police Department’s

Public Housing Unit received complaints regarding a high volume of

pedestrian and automobile traffic concentrated around the 79 building block

of the Klondyke Apartments.          [Doc. 1 at ¶ 8].       Additionally, in the fall of

2020, officers with the Asheville Police Department’s Public Housing

Unit observed multiple individuals at the Klondyke Apartments engaged

in activities consistent with drug trafficking.             [Id. at ¶ 9].   During this

same time period, officers also seized firearms and narcotics from

individuals at the Klondyke Apartments.            [Id.].

      On or about October 27, 2020, at approximately 9:30 p.m., officers with

the Asheville Police Department’s Public Housing Unit encountered a

suspicious vehicle around the 79 building block of the Klondyke Apartments.

[Id. at ¶ 10].     Specifically, two individuals who were inside the vehicle

appeared to be smoking and passing back and forth a brown hand-rolled

cigar. [Id. at ¶ 11].     The windows were rolled up, and there was a large

amount of smoke inside of the vehicle.           [Id. at ¶ 12].     Based upon prior

investigative experience, the officers determined that the brown-hand

rolled cigar was consistent with a marijuana blunt.                     [Id. at ¶ 13].



pleading is required and the allegation is not denied”). Thus, the factual allegations in
the Government’s Verified Complaint [Doc. 1] are deemed admitted as true.
                                            2


      Case 1:21-cv-00106-MR-WCM Document 9 Filed 09/13/21 Page 2 of 8
Additionally, the officers knew that by keeping the windows rolled up, the

marijuana smoke concentrates inside the car, providing a more

concentrated “high” from the marijuana.            [Id. at ¶ 14].      This practice is

commonly referred to as “hotboxing.”           [Id.].

      Officers Patrick Destefano, Chris Katt, and Nick Jones approached

the vehicle on foot and made contact with the driver, who was later

identified as Dekalia Simpson.       [Id. at ¶ 15].       Officer Destefano knocked

on the window of the vehicle, but Ms. Simpson did not initially roll the

window down.      [Id. at ¶ 16].      Instead, Ms. Simpson made a furtive

movement near the center console.                [Id.].      Several seconds later,

Ms. Simpson opened the door of the vehicle.                [Id.].   The other occupant

of the vehicle was a juvenile.    [Id.].

      When Ms. Simpson opened the door of the vehicle, Officer Destefano

detected a strong odor coming from inside of the vehicle.                 [Id. at ¶ 17].

Based upon his prior investigative experience, Officer Destefano concluded

that the odor was a type of cover-up fragrance that the occupants had

sprayed in an attempt to mask the odor of marijuana.                     [Id.].   Officer

Destefano asked Ms. Simpson what was being smoked inside the vehicle.

Ms. Simpson stated, “sorry I was waiting for somebody” and then she

voluntarily exited the vehicle.    [Id. at ¶ 18].       As Ms. Simpson exited the
                                           3


      Case 1:21-cv-00106-MR-WCM Document 9 Filed 09/13/21 Page 3 of 8
vehicle, Officer Destefano immediately observed a tan Taurus Millenium

G2C handgun on the driver’s seat of the vehicle, directly underneath where

Ms. Simpson’s thigh had been.       [Id. at ¶ 19]. In addition to the tan Taurus

Millenium G2C handgun, Officer Jones observed multiple items of

contraband in plain view.    [Id. at ¶ 20].

      Officer Jones conducted a probable cause search of the vehicle.         [Id.

at ¶ 21]. During the probable cause search of the vehicle, Officer Jones

located a large, opened vacuum-sealed bag containing approximately 123

grams of a green leafy substance consistent with marijuana, a smaller zip-

lock baggie filled with suspected marijuana, a large stack of U.S. Currency

(totaling $10,480.00), and a black digital scale inside a maroon shoe bag.

[Id. at ¶ 22].

      Additionally, Officer Katt located the Defendant Firearm—a SCCY

pistol—in a pink purse inside the vehicle, along with another ziplock baggie

filled with suspected marijuana.     [Id. at ¶ 23]. The pink purse was found

on the driver’s side floorboard.    [Id.].    Ms. Simpson’s driver’s license was

also found inside the pink purse.    [Id.].   Officer Katt also seized a marijuana

blunt that he had witnessed the juvenile passenger attempt to discard upon

the officer’s initial approach. [Id. at ¶ 24].


                                         4


      Case 1:21-cv-00106-MR-WCM Document 9 Filed 09/13/21 Page 4 of 8
       Additionally, officers located a spare loaded black magazine from the

center console of the vehicle.    [Id. at ¶ 25]. Ms. Simpson did not have an

active concealed weapons permit.      [Id. at ¶ 26].

       In summary, based upon the probable cause search of the vehicle, the

officers collectively located two firearms, approximately 142 grams of

marijuana in three different packages, a digital scale, and over $10,000.00

in US Currency.     [Id. at ¶ 27].   Notably, the denominations of the U.S.

Currency were also consistent with the distribution of marijuana, as a large

amount of the denominations were $20 bills.            [Id.].   Ms. Simpson was

charged with various drug and firearms offenses in connection with this

incident, including possession with intent to distribute marijuana.      [Id. at ¶

28].

                      PROCEDURAL BACKGROUND

       The   Drug    Enforcement     Administration       (“DEA”)   initiated   an

administrative forfeiture action against the Defendant Firearm, as well as

against the U.S. Currency and the other firearm seized in connection with

the incident. [Id. at ¶ 29].   On January 19, 2021, Ms. Simpson filed a claim

only as to the Defendant Firearm.     [Id. at ¶ 30].

       On April 16, 2021, the Government filed a Verified Complaint for

Forfeiture in Rem, alleging that the Defendant Firearm seized from Ms.
                                       5


       Case 1:21-cv-00106-MR-WCM Document 9 Filed 09/13/21 Page 5 of 8
Simpson on or about October 27, 2020, is subject to civil forfeiture under 21

U.S.C. § 881(a)(11) and 18 U.S.C. § 924(d)(1).        [Doc. 1].   On April 19,

2021, the Clerk issued a Warrant of Arrest in Rem for the Defendant Firearm.

[Doc. 2].

      After the Government filed its Complaint and in accordance with Rule

G(4)(b) of the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions, the Government provided direct notice of this action

to known potential claimants.        Specifically, on April 19, 2021, the

Government mailed notice and a copy of the Complaint to Ms. Simpson.

[Doc. 4]. Additionally, in accordance with Supplemental Rule G(4)(a), the

Government provided notice by publication as to all persons with potential

claims to the Defendant Firearm by publishing notice via www.forfeiture.gov

for 30 consecutive days, beginning on April 20, 2021.    [Doc. 4].

      The Government has taken reasonable steps to provide notice to

known potential claimants, and the Government has otherwise complied with

the notice requirements set forth in Supplemental Rule G(4). During the

pendency of this action, no individual or entity has made a timely claim to the

Defendant Firearm. On August 3, 2021, the Government filed a motion for

entry of Clerk’s default.   [Doc. 5]. On August 4, 2021, the Clerk entered

default.    [Doc. 6].
                                      6


      Case 1:21-cv-00106-MR-WCM Document 9 Filed 09/13/21 Page 6 of 8
                                DISCUSSION

      Pursuant to the Civil Asset Forfeiture Reform Act of 2000 (“CAFRA”),

the Government has the initial burden of establishing by a preponderance of

the evidence that the defendant property is subject to forfeiture.

18 U.S.C. § 983(c)(1).   A complaint must “state sufficiently detailed facts to

support a reasonable belief that the government will be able to meet its

burden of proof at trial.” Fed. R. Civ. P. Supp. R. G(2)(f). The Government

may obtain forfeiture of a firearm used or intended to be used to facilitate the

transportation, sale, receipt, possession, or concealment of controlled

substances and/or proceeds traceable to such controlled substances.        See

21 U.S.C. § 881(a)(11). Additionally, the Government may obtain forfeiture

of a firearm that that was knowingly possessed by an unlawful user of a

controlled substance.    See 18 U.S.C. § 924(d)(1); 18 U.S.C. § 922(g)(3).

      Based upon the allegations of the Government’s Verified Complaint—

which are deemed admitted as true—the Court finds that the Government

has satisfied its burden of showing that the Defendant Firearm is subject to

forfeiture under 21 U.S.C. § 881(a)(11) and 18 U.S.C. § 924(d)(1).

Additionally, the Court finds that the Government has taken reasonable steps

to provide notice to known potential claimants, and the Government has

otherwise complied with the notice requirements set forth in Supplemental
                                       7


      Case 1:21-cv-00106-MR-WCM Document 9 Filed 09/13/21 Page 7 of 8
Rule G(4). No individual or entity has timely filed a claim to the Defendant

Firearm.   After careful review, the Court finds that the Government has

established that default judgment is appropriate.

      IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that

the Government’s Motion for Default Judgment of Forfeiture [Doc. 7] is

hereby GRANTED, and Judgment of Forfeiture is ENTERED in favor of the

United States against all persons and entities with respect to the Defendant

Firearm, that is, the SCCY Industries CPX-1 handgun identified in the

Government’s Verified Complaint.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any

right, title, and interest of all persons to the Defendant Firearm is hereby

forfeited to the United States, and no other right, title, or interest shall exist

therein.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

United States Marshal is hereby directed to dispose of the Defendant

Firearm as provided by law.       Signed: September 13, 2021


      IT IS SO ORDERED.




                                         8


      Case 1:21-cv-00106-MR-WCM Document 9 Filed 09/13/21 Page 8 of 8
